              Case: 3:20-cv-00083-jdp Document #: 7-1 Filed: 02/18/20 Page 1 of 1




         Important Information about your Drinking Water
               Levels of Waupun and Dodge Correctional Institution's drinking water exceeds standard
               Levels of John Burke Correctional Center's drinking water exceed standard
               Levels of the Bureau of Correctional Enterprises Creamery water exceed standard

      Drinking water samples collected on February 18, 2019, June 12, 2019, September 3, 2019 and
      December 3, 2019 indicated the presence of combined radium (radium 226+228) above the
      Maximum Contaminant Level (MCL). The samples indicate the presence of combined radium in
      our drinking water and are a violation of State and Federal Safe Drinking Water Standards.

      What precautions should be taken at this time?

      You do not need to use an alternative (e.g., bottled) water supply. However, if you have specific
      health concerns, consult your doctor.

      What does this mean?
                                                           •
      This is not an immediate risk. If it had been, you would have been notified immediately.
      Some people who drink water containing combined radium in excess of the MCL over many
      years may have an increased risk of getting cancer.

      What is being done to correct the problem? •
      Corrective action(s) taken: The Department of Corrections (DOC) is currently working with the
        Department of Administration (DOA) to design a building project for a water treatment plant
        to service the four identified sites above.

    . We are working to resolve this problem as soon as possible. We will notify you when the problem is
      resolved.

      If you have questions regarding the safety Of our drinking water, please contact:
      WCI- Linda Meisner CMSD
      200 Madison St., PO Box 351 Waupun, WI 53963-0351
       Name of Responsible Person                                                      Area Code-Telephone Number

       Street Address                                                          City.                               State            Zip

      I certify that the information and statements contained in this public notice are true and correct and have been provided
      to consumers in accordance with the delivery, content, format, and deadline requirements in Subchapter VII of ch. NR
      809, Wis. Adm. Code.
                                                      ..
                              _


                                          P ignature
                                                                                                                   7-ad
                                                                                                                     Date
                                                                                                                               Tier 2 Notice
** Please share this information with all the other people who drink this water, especially those who may not have received this notice
directly. You can do this by posting this notice in a public place or distributing copies by hand or mail.
